Request for Information under 37 C.F.R. § 1.105
The Examiner requires submission from individuals identified under 37 C.F.R. § 1.56(c) (or any assignee) of the following information under 37 C.F.R. § 1.105 in order to properly examine and treat patentability matters in the instant application:
1.	Whether a search of the prior art was made, and if so, what was searched.
2.	Identification of any non-patent literature (in any language), published application (U.S. or foreign), or patent (U.S. or foreign) that was used to draft the instant application.
3.	Identification of any non-patent literature (in any language), published application (U.S. or foreign), or patent (U.S. or foreign) that was relied upon to arrive at the disclosed invention, such as designing around a previously known device or method of manufacture, or documents that provided direction to inventors during the invention process.
4.	Identification of any use of the claimed invention known to any of the inventors before or at the time the application was filed.
5.	Identification of any published material related to the subject matter claimed in the instant application.
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
a failure to reply to this request for information may result in abandonment of the application.
The Examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 102 and 103.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).
The statutory period for reply to this Office action is set to expire SIX MONTHS from the mailing date of this action.  37 C.F.R. § 1.134.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.

/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721




DETAILED ACTION
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner may cancel claims directed to non-elected inventions where an election was made without traverse and the claims are not eligible for rejoinder.  MPEP 1302.04(D).
The application has been amended as follows:
In the claims:
Rejoin claim 3.
Cancel claims 9 and 10.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The prior art of record, either alone or in combination, does not teach or suggest a solar cell comprising a conductive substrate, a hole blocking layer, a mesoporous nanocrystalline layer, a mesoporous spacer layer, and a mesoporous back electrode, where the mesopores or at least one of the mesoporous layers is filled with a photoactive material, and at least one of the hole blocking layer, the mesoporous nanocrystalline layer, and the mesoporous spacer layer comprises a ferroelectric material or ferroelectric nanocomposite.

Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721